Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 07/13/2022.
In the amendment dated 06/10/2022, the following occurred: Claim 1, 5, 8, 11, and 15 have been amended. 
In the amendment dated 01/14/2022, the following occurred: Claim 1-3, 5-6, 8-13 and 15-20 have been amended. 
Claims 1-20 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2022 has been entered.

Claim Objections
Claims 1, 8 and 15 are objected to for the following informality: “… probability is below thew threshold probability…” should read “… probability is below the threshold probability…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for verifying medical provider data. 
Regarding claims 1, 8 and 15, the limitation of (claim 1 being representative) receiving first medical provider data associated with a medical provider; comparing the first medical provider data to a second medical provider data associated with the medical provider, the second medical provider data being stored in a medical provider account associated with the medical provider; determining, based at least in part on the comparing, a confidence score associated with the first medical provider data, wherein the confidence score is associated with a data source from which the first medical data is derived; determining, based at least in part on the confidence score being at or above a threshold confidence score, a probability that the second medical provider data is accurate; performing at least one of: based at least in part on a determination that the probability is at or above a threshold probability, automatically verifying accuracy of the second medical provider data; or based at least in part on a determination that the probability is below the threshold probability, causing the second medical provider data to be manually verified, and causing presentation, based at least in part on the determination that the probability is below the threshold probability and associated with a manual verification of the second medical provider data as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 1 is purely directed to an abstract idea. That is other than reciting (claim 8) a computing system comprising one or more processors, a computer readable media, (claim 15) one or more computer readable media, one or more processors, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for one or more processors, one or more computer readable media, a computing device and a network, the claims encompass medical provider data verification in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 is purely directed to an abstract idea and is not implemented by any additional elements. Claim 8 recites the additional element of a computing system comprising one or more processors and a computer readable media. Claim 15 recites the additional element of one or more computer readable media and one or more processors. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling processing provider medical data) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 8 and 15 further recite the additional element of a first and second computing device, a data source, a network, an interface of a second computing device and a user interface. This additional element are recited at a high level of generality (i.e. a general means to receive/transmit data) and amount to generally linking the claimed invention to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors and one or more computer readable media, to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a data source, a network, a first and second computing device, an interface of a second computing device and a user interface were considered extra-solution activity. The computing device merely generally links the claimed invention to a particular technological environment or field of use. This is insufficient to provide “significantly more.” The network has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-7, 9-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 9, 10 and 16 further define determining a confidence. Dependent claims 3 and 7 further define the probability. Dependent claims 4 and 14 further define first and second medical provider data. Dependent claims 5 and 11 further define third medical provider data. Dependent claims 6 and 7 further define quality matrix data. Dependent claims 12 and 19 further define claims for service rendered, medical specialty and threshold difference. Dependent claims 13 and 18 further define claims for service rendered, medical specialty and threshold percentage. Dependent claim 20 further defines the quality metric. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo (US 2018/0288024), in view of Psota (US 2014/0258032) and in further view of Desai (US 2013/0290206).

REGARDING CLAIM 1
	Munafo discloses a method comprising: receiving, from a first computing device and via a network, first medical provider data associated with a medical provider ([0025] teaches one or more computers (one of these computers is interpreted as the first computing device) transmitting and receiving data over network. [0044] teaches a medical personnel authentication engine and teaches receiving medical provider authentication information such as medical NPI (interpreted by examine as first medical provider data associated with a medical provider)); comparing the first medical provider data to a second medical provider data associated with the medical provider, the second medical provider data being stored in a medical provider account associated with the medical provider ([0062] teaches comparing the received medical provider authentication information (interpreted by examiner as the first medical provider data) with the updated list (interpreted by examiner to contain the second medical provider data) [0044] teaches the updated list of approved medical provider authentication information is locally stored (interpreted by examiner as the medical provider account storing the second medical provider data)); information such as second medical provider data ([0044] teaches a list of approved medical provider identification information (interpreted by examiner to contain the second medical provider data))

Munafo does not explicitly disclose, however Desai discloses:
determining, based at least in part on the comparing, a confidence score associated with the first medical provider data, wherein the confidence score is associated with a data source from which the first medical data is derived; determining, based at least in part on the confidence score being at or above a threshold confidence score, a probability that the information is accurate (Desai at [0078] teaches looking for multiple matching factors (interpreted by examine as the comparing), and then calculate the probability that it's a match (interpreted by examiner as probability that the information is accurate, wherein the information is interpreted to be the first provider medical data of Munafo) [0110] teaches a confidence measure may be based upon the amount of information that is matched and teaches that the more information that is matched the higher score and hence the higher level of confidence that the information is a match for information (interpreted by examiner as a confidence score associated with the first medical provider data) in the database (interpreted as the data source from which the first medical data, of Munafo, is derived)); 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Munafo with teaching of Desai since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the sharing information method of the primary reference using the method of determining accuracy probability, as found in the second reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Munafo and Desai do not explicitly disclose, however Psota discloses:
and performing at least one of: based at least in part on a determination that the probability is at or above a threshold probability, automatically verifying accuracy of the information (Psota at [0220] teaches that if the match likelihood score (interpreted by examiner as the probability) is above a configurable threshold, the platform may automatically convert a potential match to a known match (interpreted by examiner as automatically verifying accuracy of information, of Munafo) and allocate the data record to a particular known entity); or based at least in part on a determination that the probability is below the threshold probability, causing the information to be manually verified (Psota at [0220] teaches that if the match likelihood score is lower than the threshold (interpreted by examiner as determination that the probability is below the threshold probability), then various manual assisted techniques, such as the suggested merger tool described herein or the user interfaces for configuring parameters to guide automatic merging may be employed to facilitate converting a potential match to a known match (interpreted by examiner as manual verification)) and causing presentation, based at least in part on the determination that the probability is below the threshold probability and via an interface of a second computing device, a user interface associated with a manual verification of the information ([0013] teaches a verification interface (interpreted by examiner as the user interface associated with a manual verification of the information, wherein the information is interpreted to be the second provider medical data of Munafo) and [0230] also teaches a manual interface).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Munafo and Desai with teaching of Psota since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the sharing information method of the primary reference and determining accuracy probability of the second reference using the verification techniques, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Munafo, Psota and Desai disclose the limitation of claim 1.
Psota and Desai do not explicitly disclose, however Munafo further discloses: 
The method of claim 1, further comprising: and sending a request to the computing device for the first medical provider data based at least in part on the confidence being above the threshold confidence, wherein receiving the first medical provider data is based at least in part on the request (Munafo at [0044] teaches authenticating whether the medical personnel's computing system (interpreted by examiner as the computing device) is authorized to receive information. [0056] teaches that to obtain the authenticity token, the medical personnel's computing system may transmit a request to the medical personnel authentication manager within the medical cloud service, the request can include medical authentication information, such as medical NPI number (interpreted by examiner as the first medical provider data). After the medical personnel authentication manager verifies that the medical personnel's computing system is valid (interpreted by examiner as confidence being above a threshold confidence of Desai), the medical personnel authentication manager may generate an authenticity token). 

Munafo and Psota do not explicitly disclose, however Desai further discloses:
determining that the confidence score is above a threshold confidence score (Desai at [0141] teaches determining a match when the confidence level (interpreted by examiner as the confidence score) is above a certain threshold (interpreted by examiner as the threshold confidence score));

REGARDING CLAIM 3
Munafo, Psota and Desai disclose the limitation of claims 1 and 2.
Munafo and Psota do not explicitly disclose, however Desai further discloses:
The method of claim 2, wherein the probability that the information is accurate is based at least in part on the confidence score (Desai at [0078] teaches looking for multiple matching factors (interpreted by examiner as information), and then calculate the probability that it's a match (interpreted by examiner as probability that the information, of Munafo below, is accurate) [0110] teaches determining a confidence measure (interpreted by examiner as the confidence score) and that the confidence measure may be based upon the amount of information that is matched).

Psota and Desai do not explicitly disclose, however Munafo further discloses:
information such as second medical provider data (Munafo at [0044] teaches a list of approved medical provider identification information (interpreted by examiner to contain the second medical provider data))

REGARDING CLAIM 5
Munafo, Psota and Desai disclose the limitation of claim 1.
Psota and Desai do not explicitly disclose, however Munafo further discloses:
The method of claim 1, wherein the confidence score is a first confidence score, the method further comprising: receiving, from the second computing device and via the network, third medical provider data associated with the medical provider (Munafo at [0065] teaches the medical personnel's computing system (interpreted by examiner as the second computing device) may provide medical provider authentication information such as fingerprint scan (interpreted by examiner as receiving the third medical provider data)); determining a difference between the third medical provider data and the second medical provider data stored in the medical provider account (Munafo at [0062] teaches comparing (interpreted by examiner as determining the difference) the received medical provider authentication information (interpreted by examiner as the third medical provider data) with the updated list (interpreted by examiner to contain the second medical provider data) [0044] teaches the updated list of approved medical provider authentication information is locally stored (interpreted by examiner as the medical provider account storing the second medical provider data)); and automatically updating the medical provider account to include the third medical provider data based at least in part on the second confidence score and the difference (Munafo at [0047] teaches the medical personnel authentication engine may update the list of approved medical provider authentication information to include only the specific medical provider).

Munafo and Psota do not explicitly disclose, however Desai further discloses:
determining that a second confidence score associated with the third medical provider data is above a threshold confidence score (Desai at [0141] teaches determining a match (interpreted as the authentication of Munafo associated with third medical provider data) when the confidence level (interpreted by examiner as the second confidence score) is above a certain threshold (interpreted by examiner as the threshold confidence score)); determining that the difference meets or exceeds a threshold difference [0078] teaches looking for multiple matching factors (interpreted by examine as the difference), and then calculate the probability that it's a match and determines if probability is higher than a certain number or less than a threshold (interpreted by examiner as determining that the difference meets or exceeds a threshold difference);

REGARDING CLAIMS 8 and 15
Claims 8 and 15 are analogous to Claim 1 thus Claims 8 and 15 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Munafo further discloses one or more processors and computer readable media storing instructions (Munafo at [0069] teaches processing elements may be multicore processors, including first and second processor cores, such cores may be configured to execute computing instruction code and [0080] teaches machine readable medium having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods).

REGARDING CLAIM 9
Claim 9 is analogous to Claim 2 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 10
Munafo, Psota and Desai disclose the limitation of claim 8.
Munafo and Psota do not explicitly disclose, however Desai further discloses:
The computing system of claim 8, the instructions further causing the computing system to: determine that a confidence score is above a threshold confidence score (Desai at [0141] teaches determining a match (interpreted as the authentication of Munafo associated with the data source corresponding to the computing device) when the confidence level (interpreted by examiner as the confidence score) is above a certain threshold (interpreted by examiner as the threshold confidence score)), wherein the probability that information is accurate is based at least in part on the confidence score associated with the data source (Desai at [0078] teaches looking for multiple matching factors (interpreted by examiner as information), and then calculate the probability that it's a match (interpreted by examiner as probability that the information, of Munafo below, is accurate) [0110] teaches determining a confidence measure (interpreted by examiner as the confidence score) and that the confidence measure may be based upon the amount of information that is matched). 

Psota and Desai do not explicitly disclose, however Munafo further discloses:
information such as second medical provider data (Munafo at [0044] teaches a list of approved medical provider identification information (interpreted by examiner to contain the second medical provider data))

REGARDING CLAIM 11
Claim 11 is analogous to Claim 5 thus Claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 16
Claim 16 is analogous to Claims 2 and 3 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 2 and 3.

REGARDING CLAIM 17
Munafo, Psota and Desai disclose the limitation of claim 15.
Psota and Desai do not explicitly disclose, however Munafo further discloses:
The one or more non-transitory computer readable media of claim 15, wherein the probability is a first probability, the instructions further causing the computing device to: receive, from the first remote computing device and via the network, third medical provider data associated with the medical provider (Munafo at [0065] teaches the medical personnel's computing system (interpreted by examiner as the first remote computing device) may provide medical provider authentication information such as fingerprint scan (interpreted by examiner as receiving the third medical provider data)); compare the third medical provider data to a fourth medical provider data associated with the medical provider, the fourth medical provider data being stored in the medical provider account associated with the medical provider (Munafo at [0062] teaches comparing the received medical provider authentication information (interpreted by examiner as the third medical provider data) with the updated list (interpreted by examiner to contain the fourth medical provider data) [0044] teaches the updated list of approved medical provider authentication information is locally stored (interpreted by examiner as the fourth medical provider data being stored in the medical provider account associated with the medical provider)); 

Munafo and Psota do not explicitly disclose, however Desai discloses:
determine, based at least in part on the comparing, a second probability that the fourth medical provider data is accurate (Desai at [0078] teaches looking for multiple matching factors (interpreted by examine as the comparing), and then calculate the probability that it's a match (interpreted by examiner as second probability that the information is accurate, wherein the information is interpreted to be the fourth medical provider data of Munafo)); 

Munafo and Desai do not explicitly disclose, however Psota discloses:
and based at least in part on a determination that the second probability is below the threshold probability, surface an instruction to manually verify the fourth medical provider data (Psota at [0220] teaches that if the match likelihood score is lower than the threshold (interpreted by examiner as determination that the probability is below the threshold probability), then various manual assisted techniques, such as the suggested merger tool described herein or the user interfaces for configuring parameters to guide automatic merging may be employed to facilitate converting a potential match to a known match (interpreted by examiner as surface an instruction to manual verification)).

Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo (US 2018/0288024), in view of Psota (US 2014/0258032), in view of Desai (US 2013/0290206) and in further view of Stein (US 2021/0241204).

REGARDING CLAIM 12
Munafo, Psota and Desai disclose the limitation of claim 8.
Munafo, Psota and Desai do not explicitly disclose, however Stein further discloses:
The computing system of claim 8, wherein the second computing device is associated with a medical provider, the instructions further causing the computing system to: receive, from the second computing device, a plurality of claims for services rendered (Stein at [0007] teaches analyzing claims data, based on the analysis of practices of providers, generating a distribution of a volume of at least one differentiating service performed by providers within the selected specialty and the selected market [0040] teaches received claims data (interpreted by examiner as plurality of claims for services rendered) and teaches a provider classification system may be implemented by a plurality of server devices (interpreted by examiner as the second computing device associated with a medical provider) that store, within the one or more databases, clinical and claims data); determine a first medical specialty associated with the services rendered (Stein at [0043] teaches provider classification system may utilize claims data to curate lists of services performed by providers within specialties and/or sub specialties (interpreted by examiner as first medical specialty associated with the service rendered) and to determine providers' actual practices (e.g., services actually provided by providers as evidenced in claims data)); determine a difference between the first medical specialty and a second medical specialty stored in the medical provider account (Stein at [0066] teaches conventional specialty and subspecialty definitions stored by a provider classification system within the database of a provider classification system (interpreted by examiner as the second medical specialty stored in the medical provider account) [0072] teaches the providers are compared to other providers that practice in similar manners (e.g., qualify as a same type of specialist and/or subspecialist as the provider based on practice) [0030] teaches a provider classification system for classifying providers as a sub specialist based on the actual practices of the providers (interpreted by examiner as determining the difference). For example, the provider classification system may identify differentiating services within services typically performed within a specialty that differentiate at least some providers from other providers within the specialty.); determine that the difference is less than a threshold difference (Stein at [0030] teaches that based on a given differentiating service (interpreted by examiner as the difference between the first and second medical specialty), the provider classification system may identify providers that perform a threshold amount of the differentiating service and [0035] teaches if the provider has not performed the service a threshold number of times, the provider classification system 104 may not classify the provider specialist and/or subspecialist even if the provider is self-identified as the specialist and/or subspecialist (interpreted by examiner as the difference is less than a threshold difference)); and automatically verifying the second medical specialty associated with the medical provider (Stein at [0030] teaches that based on a given differentiating service (interpreted by examiner as the difference between the first and second medical specialty), the provider classification system may identify providers that perform a threshold amount of the differentiating service. Moreover, for providers that perform the threshold amount of the differentiating service, the classification system may classify the providers as subspecialist in performing that differentiating service or as a subspecialist that typically providers that differentiating service (interpreted by examiner as automatically verifying the second medical specialty associated with the medical provider)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Munafo, Psota and Desai to include the classifying system as taught by Stein with the motivation of removing or reducing any need to visit multiple doctors while trying to find a specialist that actually treats a specific condition (e.g., a rare condition) and/or obtaining a referral and reducing or removing some outlier data (Stein at [0034]).

REGARDING CLAIM 13
Munafo, Psota and Desai disclose the limitation of claim 8.
Munafo, Psota and Desai do not explicitly disclose, however Stein further discloses:
The computing system of claim 8, wherein the second computing device is associated with a medical provider, the instructions further causing the computing system to: receive, from the second computing device, a plurality of claims for services rendered (Stein at [0007] teaches analyzing claims data, based on the analysis of practices of providers, generating a distribution of a volume of at least one differentiating service performed by providers within the selected specialty and the selected market [0040] teaches received claims data (interpreted by examiner as plurality of claims for services rendered) and teaches a provider classification system may be implemented by a plurality of server devices (interpreted by examiner as the second computing device associated with a medical provider) that store, within the one or more databases, clinical and claims data); determine that a first medical specialty associated with a first set of claims of the plurality of claims differs from a second medical specialty stored in the medical provider account (Stein at [0043] teaches provider classification system may utilize claims data to curate lists of services performed by providers within specialties and/or sub specialties (interpreted by examiner as first medical specialty associated with a first set of claims of the plurality of claims) and to determine providers' actual practices (e.g., services actually provided by providers as evidenced in claims data) [0066] teaches conventional specialty and subspecialty definitions stored by a provider classification system within the database of a provider classification system (interpreted by examiner as the second medical specialty stored in the medical provider account) [0072] teaches the providers are compared to other providers that practice in similar manners (e.g., qualify as a same type of specialist and/or subspecialist as the provider based on practice) [0030] teaches a provider classification system for classifying providers as a sub specialist based on the actual practices of the providers (interpreted by examiner as determining the difference). For example, the provider classification system may identify differentiating services within services typically performed within a specialty that differentiate at least some providers from other providers within the specialty.); determine that a percentage of claims associated with the first set of claims is above a threshold percentage (Stein at [0049] teaches identifying the differentiating services based on an analysis of claims data and a threshold percentage of providers performing or not performing that service and the differentiating services may be identified at least partially by analyzing claims data to identify services that meet particular threshold percentiles (interpreted by examiner as above a threshold percentage)); and performing at least one of: automatically storing the first medical specialty associated with the medical provider in the medical provider account; or causing a manual verification of the second medical specialty to be performed (Stein at [0035] teaches the provider classification system may classify (interpreted by examiner as automatically storing the first medical specialty associated with the medical provider in the medical provider account) a provider as a specialist and/or subspecialist if the provider meets some threshold level of providing the differentiating service).

REGARDING CLAIM 18
Claim 18 is analogous to Claim 13 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13.

Claims 4, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo (US 2018/0288024), in view of Psota (US 2014/0258032), in view of Desai (US 2013/0290206) and in further view of Baker (US 2006/0161456).

REGARDING CLAIM 4
Munafo, Psota and Desai disclose the limitation of claim 1.
Psota and Desai do not explicitly disclose, however Munafo further discloses:
The method of claim 1, the first medical provider data and the second medical provider data (Munafo at [0044] teaches medical provider authentication information such as medical NPI (interpreted by examine as first medical provider data) and teaches a list of approved medical provider identification information (interpreted by examiner to contain the second medical provider data)) 

Munafo, Psota and Desai do not explicitly disclose, however Baker further discloses:
wherein the medical provider data comprise at least one of: one or more names associated with the medical provider; an address associated with the medical provider; a phone number associated with the medical provider; a website associated with the medical provider; an electronic mail address associated with the medical provider; a medical specialty associated with the medical provider; a certification associated with the medical provider; or a quality metric associated with the medical provider (Warner at [claim 1] teaches key performance indicators indicating a measure of quality (interpreted by examiner as quality metric) associated with medical providers (interpreted as the first and second medical provider)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Munafo, Psota and Desai to include quality metric as taught by Baker with the motivation of providing healthcare benefits and services more effectively, more efficiently, more transparently, and more wisely, with the effect that the national provision of healthcare services is improved. (Baker at [0045]).

REGARDING CLAIM 6
Munafo, Psota and Desai disclose the limitation of claim 1.
Munafo, Psota and Desai do not explicitly disclose, however Baker further discloses:
The method of claim 1, the method further comprising: receiving, from the second computing device, quality metric data associated with the medical provider (Baker at [0052] teaches receiving quality of care metric and at [0183] teaches receiving KPI’s applicable to a medical provider and [0084] teaches KPI’s applying to clinical quality); determining a first quality metric associated with the medical provider based at least in part on the quality metric data (Baker at [0016] teaches one or more devices operable to track quality metrics and [0206] teaches a composite score for measure of quality (interpreted by examiner as determining the first quality metric) for medical providers); determining a difference between the first quality metric and a second quality metric stored in the medical provider account associated with the medical provider (Baker at [0040] teaches comparing the performance of medical providers. [0041] teaches parameters and thresholds of the quality of care metrics listed or stored (interpreted by examiner as second quality metric stored in the medical provider account) [0087] teaches that "measure of value", and the like, generally refers to a numeric value or otherwise linearly comparable value (interpreted by examiner as determining the difference between the first quality metric), applicable to a medical provider in a particular scoring domain, each scoring domain includes a percentile measure of value, determined in response to one or more KPI's (interpreted by examiner as the second quality metric) associated with that scoring domain with a defined level of statistical significance); and performing at least one of: based at least in part on a determination that the difference is less than a threshold difference, automatically verifying the second quality metric associated with the medical provider; or based at least in part on a determination that the difference is at or above a threshold difference, causing the second quality metric to be manually verified (Baker at [0185] teaches determining, for each individual KPI, whether the particular medical provider is below average with respect to an absolute threshold value or below average against minimum and maximum threshold values (interpreted by examiner as determining that the difference is less than a threshold difference) [0194] teaches that when the confidence level is smaller (closer to 0% and farther from 100%), the confidence ranges determined in response to that confidence level are wider, with the result that more medical providers' confidence ranges overlap the confidence range for the set of comparable medical providers (interpreted by examiner as the verification step)).

REGARDING CLAIM 14
Claim 14 is analogous to Claim 4 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 6 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo (US 2018/0288024), in view of Psota (US 2014/0258032), in view of Desai (US 2013/0290206), in view of Baker (US 2006/0161456) and in further review of Stanford (US 2008/0059242).


REGARDING CLAIM 7
Munafo, Psota, Desai and Baker disclose the limitation of claim 6.
Munafo, Psota, Desai and Baker do not explicitly disclose, however Stanford further discloses:
The method of claim 6, wherein the quality metric data comprises at least one of: quality review data associated with services rendered by the medical provider, wherein the quality review data is accumulated by a crowd-sourced review service; a timeliness metric associated with insurance claims submitted by the medical provider; an accuracy metric associated with the insurance claims; or feedback data generated by a patient associated with a service rendered by the medical provider (Stanford at [0154] teaches Quality Review--Identifying quality improvement areas and inadequate service delivery through audit (interpreted by examiner as quality review data is accumulated by a crowd-sourced review service) and peer comparison against statistical care norms and [0099] teaches expert reviewers and [0201] teaches review and audit for compliance with best industry practices and HIPAA requirements).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Munafo, Psota, Desai and Baker to incorporate quality review as taught by Stanford with the motivation of supporting and enforcing the service delivery standards of a company and providing feedback on outcomes, appropriateness, frequency, and content of the services provided to Members (Stanford at [0013]).

REGARDING CLAIM 20
Claim 20 is analogous to Claim 7 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

Response to Arguments
Rejection under 35 U.S.C. § 112(b)
Regarding the rejection of claims 1-20, the applicant has amended the claims to overcome the basis of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Here, the Office alleges that "the limitation [of the claims], as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing human activity but for the recitation of generic computer components." Office Action, p. 3. Applicant respectfully disagrees. The present claims are not directed to a few mental steps carried out on a computer, as the Office alleges. For example, amended claim 1 recites "receiving, from a first computing device and via a network… and via an interface of a second computing device, a user interface associated with a manual verification of the second medical provider data." (Emphasis added). At least these features show that the claims are directed to much more than merely "medical provider data verification" as the Office alleges. Office Action, p. 3. The Office, in oversimplifying the claims to just this feature, essentially argues that the claims recite nothing more verifying medical-related data. Instead, amended claim 1 recites generating and verifying content in a computing environment that cannot be generated by a human being let alone in a human mind.
Regarding 1, the Examiner respectfully disagrees. The claim recites (to paraphrase) receiving and comparing data, determining a probability and verifying data, which is an abstract idea stripped of all generic computer components/additional elements. Given the broadest reasonable interpretation, this covers managing personal behavior or interactions between people, but for the recitation of generic computer components, and falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. The description “medical provider data verification” was merely a summary to facilitate discussion. It is unclear how identifying the particular limitations recited in the claim “oversimplifies” the analysis. Moreover, generating and verifying content is an abstract idea. Performing these steps in a computing environment does not remove the claim from being directed to an abstract idea. Please refer to Applicant specification at paragraph 18 that states a human can verify provider data and paragraph 82 that states requesting a human intervention for verification.

Assuming arguendo that the Office could satisfy the first prong of the "abstract idea" analysis, Applicant respectfully submits that the claims are integrated into a practical application and are therefore not directed to an abstract idea, under the second prong of the analysis. Specifically, the present claims are analogous to the limitations that are indicative of integration into a practical application as set forth in the 2019 PEG. Under Prong Two of the 2019 PEG, limitations that are indicative of integration into a practical application include "[i]mprovements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a))." 2019 PEG, p. 25. For at least the reasons presented herein, Applicant respectfully submits that the Office has not established a prima facie case of patent ineligibility with respect to claims 1-20. As such, Applicant requests withdrawal of the § 101 rejection of claims 1-20.
Regarding 2, the Examiner respectfully disagrees. The computing system comprising one or more processors, the computer readable media, the one or more computer readable media, one or more processors were analyzed as additional elements. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling processing provider medical data) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The first and second computing device, the data source, the network, the interface of a second computing device and the user interface were also analyzed as additional element and are recited at a high level of generality (i.e. a general means to receive/transmit/output data) and amount to generally linking the claimed invention to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

For example, regarding consideration of the features of a claim as a whole, in Bascom Global Internet Services, Inc. v. A T& TMobility LLC, the Federal Circuit recently emphasized that "[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here [in Bascom], an inventive concept can be found in the nonconventional and nongeneric arrangement of known, conventional pieces." Bascom, 827 F.3d 1341, 1350 (2016). Even though the Federal Circuit agreed with the district court that "the limitations of the claims, when taken individually, recite generic computer and Internet components, none of which is inventive by itself' the Federal Circuit concluded that the claims, when properly considered in combination, had an inventive concept of the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each user. Id. Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are "known" or "conventional," the claims at issue are still patent eligible because the claims recite a "non-conventional and non-generic arrangement" of those features and so recite an "inventive concept" and "specific technical solution." Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.
Regarding 3, the Examiner respectfully disagrees. Unlike Bascom, the claims when considered in combination do not provide an inventive concept in the form of a specific technical solution to a technical problem. The claims provide techniques for database management and data verification, as stated in paragraph 21 of Applicant’s specification, because the techniques described in the claim automate a data verification and/or update process previously performed by humans. This is not a technical improvement/solution to a technical problem. Not accessing/pulling/storing data does not impose an improvement to the functioning of a computer/performance of the one or more computing devices. Further, there is nothing in Applicant’s as-filed disclosure that indicates that the features of the claim are arranged in a non-conventional, non-routine manner.

Similar to claim 2 of Example 21 from the Updated Guidance, the claims of the application at hand include meaningful limitations that add more than generally linking the use of the alleged abstract idea to a generic computer system. Moreover, claim 2 of Example 21 was deemed patent eligible at least because the claim includes limitations that cause another computer to perform actions, such as "wherein the alert activates the stock viewer application to cause the stock quote alert to display on the remote subscriber computer and to enable connection via the URL to the data source over the Internet when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online." July 2015 Update, Appendix 1, pp. 2-3. Similarly, the claims of the instant application include limitations that cause another computer to perform actions. For example, amended claim 1 includes "causing presentation, via an interface of a second computing device, a user interface associated with a manual verification of the second medical provider data." At least this limitation of amended claim 1, as well as similar limitations recited in independent claims 8 and 15, cause another computing device to perform an action, and such as, confine the alleged abstract idea into a practical and useful application. Accordingly, claims 1-20 of the instant application recite patent eligible subject matter.

Regarding 4, the Examiner respectfully disagrees. The claimed invention is unlike that of example 21. In claim 2, example 21, the claimed invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline, and this amounted to significantly more than simply organizing and comparing data. And so, claim 2 in example 21 provided meaningful limitations that added more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solved an Internet‐centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. There is no such problem that Applicant’s invention is solving.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Office acknowledges that Mufano does not teach or suggest "determining, based at least in part on the comparing, a probability that the information is accurate, wherein the probabiliy is based at least in part on a confidence score associated with a data source from which the information is derived," as previously presented claim 1 recites. Office Action, p. 9. In an attempt to correct the deficiency, the Office cites paragraph [0078] of Desai as allegedly teaching this feature of claim 1. Id. Applicant respectfully disagrees, and asserts that Desai does not teach or suggest at least "determining, based at least in part on the comparing, a confidence score associated with the first medical provider data, wherein the confidence score is associated with a data source from which the first medical data is derived," and "determining, based at least in part on the confidence score being at or above a threshold confidence score, a probability that the second medical provider data is accurate," as amended claim 1 recites… Desai fails to mention any use of medical provider data, much less "determining, based at least in part on the comparing, a confidence score associated with the first medical provider data, wherein the confidence score is associated with a data source from which the first medical data is derived," and "determining, based at least in part on the confidence score being at or above a threshold confidence score, a probability that the second medical provider data is accurate," as amended claim 1 recites.
Regarding 5, the Examiner respectfully disagrees. Munafo discusses the use of medical provider data and Desai discusses the use of information to determine probability. Specifically, Desai is relied upon to teach determining, based at least in part on the comparing, a confidence score associated with the first medical provider data, wherein the confidence score is associated with a data source from which the first medical data is derived; determining, based at least in part on the confidence score being at or above a threshold confidence score, a probability that the second medical provider data is accurate. See Desai at paragraph 78 that teaches looking for multiple matching factors (interpreted by examine as the comparing), and then calculate the probability that it's a match (interpreted by examiner as probability that the information is accurate, wherein the information is interpreted to be the first provider medical data of Munafo). At paragraph 110, Desai teaches a confidence measure may be based upon the amount of information that is matched and teaches that the more information that is matched the higher score and hence the higher level of confidence that the information is a match for information (interpreted by examiner as a confidence score associated with the first medical provider data) in the database (interpreted as the data source from which the first medical data, of Munafo, is derived). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schmidtler (US 2008/0082352) teaches data classification methods using machine learning techniques. Sathyanarayana (US 8676731 B1) teaches data extraction confidence attribute with transformations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626